Opinion by
Judge Peters.
Although the demurrer of Johnson and wife, and that of the city of 'Covington, were both sustained to the petition and leave was granted appellant to amend it, he failed to do so, and took the risk of a trial in this court.
The petition is palpably defective in failing to allege that Johnson and wife had notice of the passage of the ordinance by the council to repair the sidewalks fronting their property, either actually or constructively. It is not averred that said ordinance was printed in the newspaper of a city, or otherwise, and circulated as required' by Sec. 6, Art. 2 of the charter of the city, which might have been regarded as constructive notice to Johnson and wife, and thereby made them responsible. Nor are facts alleged showing the failure of the city council to take such action by it as to make Johnson and wife liable for the work, and thereby throw the responsibility on the city.
Wherefore the judgment is affirmed.